IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,617


EX PARTE JEFFREY SCOTT FIELDS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-2004-904170-A IN THE 390TH DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to life imprisonment.  The Third Court of Appeals affirmed his conviction.
Fields v. State, 03-06-00106-CR (Tex. App.-Austin, March 12, 2009).  
	Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance
because counsel failed to timely notify Applicant that his conviction had been affirmed. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Third Court of Appeals in Cause No. 03-06-00106-CR that affirmed his conviction in Case No.
D-1-DC-2004-904170 from the 309TH  Judicial District Court of Travis County.  Applicant shall file
his petition for discretionary review with this Court  within 30 days of the date on which this Court's
mandate issues.
	Applicant's remaining claims are dismissed.  Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: September 14, 2011
Do not publish